 1
 2
 3
 4
 5
 6
 7
 8                                     UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10
11
12    SHAWN ALGER, as an individual and on                 Case No. 2:18-CV-00360-MCE-EFB
      behalf of all others similarly situated,
13                                                         ORDER GRANTING PLAINTIFF’S
                                                           REQUEST TO SEAL
14                        Plaintiff,
15                v.
16    FCA US LLC f/k/a CHRYSLER GROUP
      LLC, a Delaware Corporation, and DOES
17    1 through 100, inclusive,
                                                           Judge:    Hon. Morrison C. England, Jr.
18
                          Defendants.
19

20
21            Plaintiff requested an order allowing it to file under seal unredacted versions of

22   (1) Plaintiff’s Memorandum in Support of Plaintiff’s Motion for Class Certification and

23   Appointment of Class Representative and Class Counsel, (2) Exhibits A-C to the Declaration of

24   Kenneth S. Byrd in Support of Plaintiff’s Motion for Class Certification and Appointment of

25   Class Representative and Class Counsel, and (3) Exhibits A-D, F-P to the Declaration of Stuart C.

26   Talley in Support of Plaintiff’s Motion for Class Certification and Appointment of Class

27   Representative and Class Counsel because these materials contain information the parties or

28   third-parties have designated “CONFIDENTIAL” pursuant to the Stipulated Protective Order
      1718782.1

                                         ORDER GRANTING PLTF’S REQUEST TO SEAL
 1   entered in this case. (ECF No. 19).
 2            This Court determines that there are sufficient reasons to protect the confidentiality of the
 3   information contained in the above-referenced materials and hereby GRANTS Plaintiff’s request
 4   and directs the Clerk of the Court to file under seal the complete, unredacted versions of the
 5   above-referenced materials. Absent further order of the Court, these documents shall remain
 6   under seal for one year from the date this Order is electronically filed.
 7            IT IS SO ORDERED.
 8   Dated: May 9, 2019
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
      1718782.1                                         -2-
                                       ORDER GRANTING PLTF’S REQUEST TO SEAL
